OPINION — AG — (1) BY REASON OF THE REQUIREMENTS OF ARTICLE V, SECTION 56 AND ARTICLE V, SECTION 57 OKLAHOMA CONSTITUTION, APPROPRIATIONS FOR THE EXPENSE OF THE EXECUTIVE, LEGISLATIVE AND JUDICIAL DEPARTMENTS OF GOVERNMENT MUST BE CONTAINED IN A SINGLE GENERAL APPROPRIATIONS BILL WHICH MAY NOT CONTAIN ANY OTHER APPROPRIATION OR GENERAL LEGISLATION. (2) ALL OTHER APPROPRIATIONS OR GENERAL LAWS EXCEPT THOSE LAWFULLY ENCOMPASSED WITHIN THE GENERAL APPROPRIATIONS BILL MUST BE BY SEPARATE BILL EMBRACING BUT ONE SUBJECT. (3) HOUSE BILL NO. 1140 CODIFIED IN PART AS 74 O.S. 1979 Supp., 285 [74-285](46) IS UNCONSTITUTIONAL AS SAID BILL APPROPRIATES MONEY IN A SEPARATE BILL FOR THE EXPENSES OF AN AGENCY OF THE EXECUTIVE DEPARTMENT WHICH CAN ONLY BE PROVIDED FOR IN THE GENERAL APPROPRIATIONS BILL SPECIFIED IN ARTICLE V, SECTION 56 OKLAHOMA CONSTITUTION. (4) FUNDS EXPENDED OR INCUMBERED FOR EXPENDITURE PURSUANT TO APPROPRIATIONS MADE IN HOUSE BILL NO. 1140 ARE NOT INVALIDATED BY REASON OF THE UNCONSTITUTIONALLY OF SAID BILL AS PUBLIC OFFICERS MAY RELY ON THE PRESUMED CONSTITUTIONAL OR UNTIL ADVISED BY PROPER OFFICER OF THE UNCONSTITUTIONALITY OF THE LAW. (5) SECT EIGHT OF HOUSE BILL NO. 1140 IS AN UNCONSTITUTIONAL APPROPRIATION OF FUNDS UNDER ARTICLE V, SECTION 46 AS A SPECIAL LAW IN THAT SECT EIGHT DOES NOT CREATE A CLASSIFICATION OF GENERAL APPLICATION BEING AN APPROPRIATION LIMITED ON ITS FACE TO SIX SPECIFICALLY INNUMERATED SCHOOL DISTRICTS TO DEFRAY THE EXPENSE OF REPLACING SCHOOL BUILDING DESTROYED BY FIRE. CITE: OPINION NO. 77-202, OPINION NO. 79-311, OPINION NO. 79-313, ARTICLE V, SECTION 55, ARTICLE VI, SECTION 12 (FINANCES) *********** (JOHN F. PERCIVAL) ** SUPREME COURT OF OKLAHOMA OVERRULED SEE: 621 P.2d 1142, DRAPER V. STATE EX REL STATE BOARD OF EQUALIZATION SEE: OPINION NO. 87-100 (1987) == SEE OPINION NO. 88-601 (1988) ==